DETAILED ACTION
Status of the Claims
	Claims 15-17, 19-20, 22-24 and 26-32 are pending in the instant application. Claims 32 has been withdrawn based upon Restriction/Election. Claims 15-17, 19-20, 22-24 and 26-31 are being examined on the merits in the instant application.

Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.
 
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 12/22/2015, the filing date of the document JAPAN 2015-250448.

Information Disclosure Statement
	The information disclosure statement submitted on 07/16/2020; 10/15/2020; and 10/16/2020 was filed after the mailing date of the first office action on the merits, however, Applicant has made a statement under 37 C.F.R. 1.97(e)(1) and/or indicated that the appropriate fees have been paid. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Rejections Maintained
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 15-17, 19-20, 22-24 and 26-31 remain rejected under 35 U.S.C. 103 as being unpatentable over BERNARD (WO 2014/098264 A1; published June, 2014) in view of SEBILLOTTE-ARNAUD (US 2006/0013783; published January, 2006); Boonme et al. (“Microemulsions and Nanoemulsions: Novel Vehicles for Whitening Cosmeceuticals,” 2009, ASP, Journal of Biomedical Nanotechnology, Vol. 5, pp. 373-383) and BOITEAU (US 8,372,879; published February, 2013).
Applicants Claims
	Applicant claims a composition in the form of an oil-in-water emulsion having an oil phase dispersed in an aqueous phase, wherein the composition comprises: (a) at least one oil; (b) at least one oil soluble active ingredient; (c) water; and (d) at least one surfactant chosen from nonionic surfactants or anionic surfactants; wherein the diameter of the oil droplets of the oil phase is less than about 100 nm, 
	wherein a saturation degree of the active ingredient in the oil phase is more than 0.90, the saturation degree defined as the ratio between the concentration of the active ingredient in the oil phase and the maximum solubility of the active ingredient in the oil phase measured at room temperature and under atmospheric pressure, and 
	wherein the aqueous phase comprises less than 5% by weight of alcohol which can dissolve in water in an amount of 1 g or more in 100 mL water at room temperature and under atmospheric pressure (instant claim 15)
	Applicants have elected the following species: (a) a species of at least one oil is isopropyl lauroyl sarcosinate; (b) a species of at least one active ingredient is 4-(tetrahdyro-2H-pyran-4-yl)benzene-1,3-diol; and (c) as species of at least one surfactant chosen from nonionic surfactants or anionic surfactants is Laureth-9 (i.e. a species of polyoxyethylenated fatty alcohol containing 6-12 oxyethylene units, as recited in instant claim 30). 

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            BERNARD teaches cosmetic compositions in the form of nano- or micro-emulsions comprising (a) at least one oil; (b) at least one polyglycerol fatty acid ester; (c) at least one hydrotrope; and (d) water (see whole document; instant claim 1, items a, c & d).
	BERNARD teaches the component (a), at least one oil, is chosen from oils with molecular weight below 600 g/mol, including ester or ether oils, the oil be present in an amount of 0.1 to 50 percent by weight (p. 10, lines 10-21) (instant claims 15, 25-26, 29; oil component-generic, including amount). BERNARD teaches the oil component (a) includes ester oils such as isopropyl lauroyl sarcosinate (p. 6, lines 25-30; p. 7 line 41) (instant claim 15, item-d, elected species of at least one oil).
	BERNARD teaches that the component (d) water is present in an amount of 40-95 percent by weight (instant claims 27-28). BERNARD teaches the additional surfactants include ethoxylated fatty ethers (p. 17, lines 20-21)(instant claim 15, item-d, generic).
	BERNARD teaches the cosmetic composition according to their invention is preferably in the form of an oil-in-water emulsion, the oil being in the form a droplet with a number average particle size of 300 nm or less, preferably from 10 nm to 50 nm (p. 4, col. 25-27)(instant claims 16-17). BERNARD teaches that the compositions are preferably transparent or slightly translucent (p. 2, lines 26-28) (instant claim 31).
	BERNARD teaches that “Since the composition according to the present invention can have better transparency, the composition can be preferably used for cosmetics such as a lotion and a serum. Further, as the dispersed phase is finely dispersed, the composition according to the present invention can provide a unique texture, a moisturizing effect, and a moist feeling, as well as increased suppleness. Furthermore, if the dispersed phase is an oil phase and includes one or more lipophilic or even amphiphilic active ingredients, the dispersed oil phase can function as a carrier of the active ingredient and accelerate the penetration of the active ingredients into the skin, or can distribute the active ingredients on the skin.” [emphasis added] (paragraph bridging pp. 6-7).
	BERNARD does not include a water soluble alcohol in the aqueous phase (instant claim 15, “the aqueous phase is substantially free from water soluble alcohol.”).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of BERNARD is that BERNARD does not expressly teach: (1) the inclusion of the nonionic ethoxylated fatty ether species Laureth-9; or (2) the active ingredient species 4-(tetrahdyro-2H-pyran-4-yl)benzene-1,3-diol.
	SEBILLOTTE-ARNAUD teaches a composition containing a lipophilic phase (A), an emulsifying phase (B), and an aqueous phase (C) that is preferably for topical use in the form of a fine oil-in-water emulsion that is rich in oil and can be obtained by phase inversion (see whole document, particularly the abstract). 
	SEBILLOTTE-ARNAUD teaches the emulsifying system (B) includes an emulsifier preferably having an HLB from 10 to 16, chosen from ethoxylated fatty alcohols, among others ([0031]). The ethoxylated fatty alcohols including addition products of ethylene oxide with lauryl alcohol, such as Laureth-9 ([0033])(instant claim 1, item-d, surfactant species Laureth-9; instant claim 30, “polyoxyethylenated fatty alcohol containing 6 to 12 oxyethylene units”). SEBILLOTTE-ARNAUD teaches the amount of the emulsifying system is in the range of 2 to20 % by weight relative to the total composition ([0038]) (instant claims 23-24).
	SEBILLOTTE-ARNAUD teaches the lipophilic phase (A) includes about 25% of an oil having a molecular weight of greater than or equal to 360 g/mol ([0042]) and about 75% by weight, relative to the total oil constitutes of the oily phase, of one or more oils of fatty acid esters having a molecular weight of less than 360 g/mol ([0049]), including isopropyl lauroyl sarcosinate ([0050]).
	Boonme et al. teach microemulsions and nanoemulsions as delivery vehicles for whitening cosmeceuticals (see whole document), in particular the features of nano- and micro-emulsions (p. 375, Table 1), the advantages including skin penetration enhancement, high incorporation power, high stability and good appearance (p. 380, Concluding Remarks).
	BOITEAU teaches compounds for use in treatment of pigmentary conditions (see whole document), particularly compounds of 4-(heterocycloalkyl)benzene-1,3,-diol compounds (abstract), and specifically Compound 1 which is 4-(tetrahydropyran-4-yl)benzene-1,3-diol including cosmetic compositions Example 19-Table (col. 9, Example 1; col. 20, Example 18)(instant claim 15, elected species of active agent; instant claims 18-19, instant claim 20, “resorcinol or its derivative”). BOITEAU further teaches the compositions for topical use have a concentration of compound according to the invention generally between 0.001% and 10% by weight relative to the total weight of the composition (col. 8, lines 60-64) (instant claims 21-22).
	BOITEAU further teaches that the compounds of formula (I) according to the invention have tyrosinase-inhibiting activity, and are particularly suitable for use related to the treatment or prevention of pigmentary disorders such as melasma, among other hyperpigmentary conditions (col. 8, lines 20-40).
	Regarding the limitation 	“wherein a saturation degree of the active ingredient in the oil phase is more than 0.90, the saturation degree defined as the ratio between the concentration of the active ingredient in the oil phase and the maximum solubility of the active ingredient in the oil phase measured at room temperature and under atmospheric pressure,” the prior art discloses the same species 4-(tetrahydropyran-4-yl)benzene-1,3-diol and the same oil phase isopropyl lauroyl sarcosinate, accordingly, the suggested combination would have inherently had the same solubility of the active ingredient in the oil phase, as evidenced by Applicants own specification (p. 32, lines 1-24).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a nano- or micro-emulsion including the active skin lightening compound 4-(tetrahydropyran-4-yl)benzene-1,3-diol, as suggested by Boonme et al., as having advantages including skin penetration enhancement, high incorporation power, high stability and good appearance, and further to utilize the micro- or nano-emulsions of BERNARD as they are intended for topical use and BERNARD teaches that “the dispersed oil phase can function as a carrier for the active ingredient and accelerate the penetration of the active ingredients into the skin” (p. 5, lines 37-43), and to utilize the surfactant Laureth-9 as taught by SEBILLOTTE-ARNAUD as a suitable surfactant for forming fine oil-in-water emulsions having a rich in oil, and to utilize the active in an amount effective for treatment or prevention of pigmentary disorders such as melasma where the effective amount is taught to be in the range of between 0.001% and 10% by weight relative to the total weight of the composition, as taught by BOITEAU. The selection of a  known material base upon its suitability for its intended use supported a prima facie case of obviousness determination in Sinclair and Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (see MPEP § 2144.07).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive.
	Applicants argue that “First, […] Bernard discloses compositions in which the active ingredients (i.e., hydrotropes) are water soluble and can form an aqueous phase.” And “Second, despite disclosing the weight range of the compound relative to the total weight of the composition, Boiteau fails to teach or suggest an amount of such compound in the oil phase.” (p. 16, last two paragraphs).
	In response the examiner argues that BERNARD clearly discloses that  “if the dispersed phase is an oil phase and includes one or more lipophilic or even amphiphilic active ingredients, the dispersed oil phase can function as a carrier of the active ingredient and accelerate the penetration of the active ingredients into the skin, or can distribute the active ingredients on the skin.” [emphasis added] (paragraph bridging pp. 6-7). Thus, while BERNARD does disclose hydrotropes that are soluble in the aqueous phase, BARNARD also clearly discloses the inclusion of oil soluble (i.e. lipophilic) active ingredients. And, given that the compound relied upon as the active ingredient was disclosed in the prior art and therefore known, the chemical properties such as solubility would have also been known on readily discoverable by a person having ordinary skill in the art pertaining to chemistry. Furthermore, including said active ingredient in the formulation as suggested by the combination of cited references, it would have been prima facie obvious to include a lipophilic active ingredient in the oil phase. And the amount of oil taught by the prior art overlaps with the claimed amount (BERNARD teaches the component (a), at least one oil, is chosen from oils with molecular weight below 600 g/mol, including ester or ether oils, the oil be present in an amount of 0.1 to 50 percent by weight (p. 10, lines 10-21)), and the amount of the active ingredient is also disclose (BOITEAU further teaches the compositions for topical use have a concentration of compound according to the invention generally between 0.001% and 10% by weight relative to the total weight of the composition (col. 8, lines 60-64)) the amounts of these ingredients are considered prima facie obvious based on overlapping ranges. Arguendo, the amount of active is lower in the prior art, the use as a skin treatment is the same in the prior art as in the Instant Application, and therefore it clearly would have been within the ordinary level of skill in the art to optimize the amount of the active ingredient (MPEP §2144.05-I & II).
Conclusion
	Claims 15-17, 19-20, 22-24 and 26-31 are pending and have been examined on the merits. Claims 15-17, 19-20, 22-24 and 26-31are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619                         

/TIGABU KASSA/Primary Examiner, Art Unit 1619